IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-11059
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

                                 versus

                          CARLOS CRUZ LOPEZ,

                                              Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:97-CR-258-8-T
                       - - - - - - - - - -

                             June 2, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

     Carlos Cruz Lopez appeals his conviction and sentence after

being convicted by a jury of conspiracy to import and to possess

with intent    to   distribute   marijuana.     Lopez   argues   that   the

evidence was insufficient to support his conviction for conspiracy.

He contends that there was no evidence that he knew of the

conspiracy or knowingly associated himself with the conspiracy.

The record was not devoid of evidence that Lopez knew he was

transporting marijuana or that Lopez voluntarily participated in


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the conspiracy.      United States v. Inocencio, 40 F.3d 716, 724 (5th

Cir. 1994).

      Lopez argues that the cumulative effect of the prosecutor’s

numerous    instances    of     misconduct    warrants    reversal    of   his

conviction.      Because this issue has been raised for the first time

on appeal, it is reviewed for plain error.                United States v.

Tomblin, 46 F.3d 1369, 1386 (5th Cir. 1994)(plain error review of

prosecutorial misconduct). All except one of the alleged instances

of   prosecutorial    conduct    are   meritless   when    the   prosecutor’s

argument is read in context.        The argument about the prosecutor’s

appeal to passion and prejudice is not plain error.              United States

v. Crooks, 83 F.3d 103, 107 (5th Cir. 1996).

      Lopez argues that the district court erred at sentencing by

holding    him    responsible    for   drug   amounts     he   had   allegedly

trafficked on previous dates based on the unreliable testimony of

a coconspirator. The district court did not clearly err in finding

that Lopez was accountable for over 1,000 kilograms of marijuana.

United States v. Mergerson, 4 F.3d 337, 345 (5th Cir. 1993).

      AFFIRMED.